Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As regarding claim 1, limitation “upon receiving a request from a second media client…” in line 5 and limitation “upon receiving a request from the second media client…” in line 9.  It’s is unclear if a request in line 5 and a request in line 9 is referring to the same request.  Examiner suggests to amend the above limitation as “upon receiving a first request from a second media client…” in line 5 and “upon receiving a second request from a second media client…” in line 9.
	Claim 5 recites, “…a media forking mode” in line 3, it should be amend to “…the media forking mode”.

	Claim 6 recites, “…a direct media streaming mode to a media forking mode…” in lines 4-5. It should be “…the direct media streaming mode to the media forking mode…”.

	Claim 7 recites, “…a request from a second media client …operating a direct media streaming between a first media client…” in lines 1-4.  The above limitation should be amend to “…the request from the second media client …operating the direct media streaming between the first media client…”.

	Claim 8 recites, “…a media forking service…a direct media streaming mode to a media forking mode…” in lines 1-3.  The above limitation should be amended to “…the media forking service… the direct media streaming mode to the media forking mode…”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of patent 11,108,839 and 1-10 of patent 11,343,297.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above patents anticipate the claims of instant application (see Independent Claims Comparison Table below).

Instant Application 17/727,853
Patent 11,108,839
Claim 1:
A computerized-method for providing an elastic media forking infrastructure to cloud distributed real-time applications, the computerized-method comprising: in a network that is having a direct media streamng between a first media client and a source device, in a direct media streamig mode, upon receiving a request from a second media client, via a signaling protocol, to receive media from the source device, switching from the direct media streaming mode to a media forking mode by starting a media forking service on a media forking infrastructure; and upon receiving a request from the second media client to terminate media reception from the source device, switching from media forking mode to direct streaming mode, by ending the media forking service, and operating the direct media streaming between the first media client and the source device.
Claim 1:

A computerized-method for providing an elastic media forking infrastructure to cloud distributed real-time applications, the computerized-method comprising: in an Internet Protocol (IP) network that is having a direct media streaming between a first media client and a source IP device, in a direct media streaming mode, upon receiving a request from a second media client, via a signaling protocol, to receive media from the source IP device, switching from the direct media streaming mode to a media forking mode by starting a media forking service on a media forking infrastructure; and upon receiving a request from the second media client to terminate media reception from the source IP device, switching from media forking mode to direct streaming mode, by ending the media forking service, and operating the direct media streaming between the first media client and the source IP device, thus, providing an elastic media forking infrastructure and saving media forking infrastructure resources.


Instant Application 17/727,853
Patent 11,343,297
Claim 1:
A computerized-method for providing an elastic media forking infrastructure to cloud distributed real-time applications, the computerized-method comprising: in a network that is having a direct media streamng between a first media client and a source device, in a direct media streamig mode, upon receiving a request from a second media client, via a signaling protocol, to receive media from the source device, switching from the direct media streaming mode to a media forking mode by starting a media forking service on a media forking infrastructure; and upon receiving a request from the second media client to terminate media reception from the source device, switching from media forking mode to direct streaming mode, by ending the media forking service, and operating the direct media streaming between the first media client and the source device.
Claim 1:
A computerized-method for providing an elastic media forking infrastructure to cloud distributed real-time applications, the computerized-method comprising: in an Internet Protocol (IP) network that is having a direct media streaming between a first media client and a source IP device, in a direct media streaming mode, upon receiving a request from a second media client, via a signaling protocol, to receive media from the source IP device, switching from the direct media streaming mode to a media forking mode by starting a media forking service on a media forking infrastructure; and upon receiving a request from the second media client to terminate media reception from the source IP device, switching from media forking mode to direct streaming mode, by ending the media forking service, and operating the direct media streaming between the first media client and the source IP device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1.
	For example it fails to teach in a network that is having a direct media streamng between a first media client and a source device, in a direct media streamig mode, upon receiving a first request from a second media client, via a signaling protocol, to receive media from the source device, switching from the direct media streaming mode to a media forking mode by starting a media forking service on a media forking infrastructure; and upon receiving a second request from the second media client to terminate media reception from the source device, switching from media forking mode to direct streaming mode, by ending the media forking service, and operating the direct media streaming between the first media client and the source device, which clearly support by the specification on pages 7-15.  This feature in light of other features of the independent claims 1 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Crabtree et al (us 10,659,502) discloses a method of providing feedback for receipt of a multicast video stream. The feedback mechanism allows the number of clients receiving over multicast to be determined, which can then be used to manage multicast delivery, including switching decisions between multicast and unicast. Video content is delivered over a multicast stream from a content server to a plurality of client devices. The client devices are each configured to respond at regular intervals whilst receiving the multicast video stream by transmitting an HTTP HEAD request message to the content server. The HTTP HEAD request refers to metadata relating to a manifest file associated with the video stream. The number of client devices receiving the multicast video stream is determined based on the number of HEAD requests received at the content server. The multicast video delivery can then be managed accordingly, and can also take into account the number of unicast clients that are requesting the corresponding unicast stream to the multicast stream.

	Kim et al (us 9,871,839) discloses Content streams, such as video streams, may be seamlessly provided as both multicast and unicast transmissions. For example, in one implementation, a mobile device may receive a request, from a user of the mobile device, to play streaming content at the mobile device. The mobile device may receive, from a wireless network, and using multicast techniques, a sequence of content segments that correspond to the requested streaming content, and determine when a content segment is missing from the sequence of content segments. The mobile device may request, in response to the determination of the missing content segment, the missing content segment, from the wireless network, using unicast techniques; and insert the received missing content segment into the sequence of content segments to obtain the sequence of content segments as a sequence that includes content segments received using both multicast and unicast techniques.

	Cherian et al (us 9,826,502)) discloses a wireless communication network may provide services, e.g., multimedia services, in unicast and broadcast modes, and the mode of providing a service may depend on a level of demand. In response to changing demand for a service the network may determine that service should transition from one mode to the other, and the network, may signal such a transition to one or more terminals subscribing to the service.

	Rodrigues (us 8,819,264) discloses systems and methods for dynamically switching between unicast and multicast delivery of media content are disclosed. An exemplary method includes a user device 1) accessing, over a wireless network, a unicast stream carrying data representative of a media content program, 2) detecting, during the accessing of the unicast stream, an instruction to switch to a multicast stream carrying data representative of the media content program, and 3) switching, in response to the instruction, from the accessing of the unicast stream to accessing the multicast stream by way of the wireless network. Corresponding systems and methods are also disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452